evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lacier v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            At the evidentiary hearing on the petition, counsel Violet
                Radosta testified that appellant was upset that the district court
                sentenced him to 6 to 20 years in prison instead of the stipulated sentence
                of 6 to 15 years. She did not recall if appellant wanted her to file an
                appeal but she advised him that the district court was within its discretion
                to sentence him to 6 to 20 years in prison and consequently there were no
                grounds to appeal. Radosta did not recall if appellant requested an appeal
                after she advised him that there were no grounds to appeal the sentence.
                Later, however, Radosta testified that appellant "was telling me that he
                wanted me to appeal the fact that the Judge did not follow the 6 to 15."
                She explained that she "cannot file a frivolous appeal, and that issue in
                [her] opinion was a frivolous appeal." Radosta made other statements
                indicating that appellant wanted to appeal his sentence. Appellant
                testified that he told Radosta that he wanted to appeal his case.
                            "[T]rial counsel has a constitutional duty to file a direct appeal
                in two circumstances: when requested to do so and when the defendant
                expresses dissatisfaction with his conviction, and that the failure to do so
                in those circumstances is deficient for purposes of proving ineffective
                assistance of counsel." Toston, 127 Nev. at , 267 P.3d at 800. While
                Radosta's testimony concerning whether appellant requested an appeal is
                inconsistent, she indicated three times that appellant wanted an appeal
                and it appears that counsel misunderstood her obligation to file an appeal
                when requested, irrespective of the merits of an appeal. Additionally,
                appellant sufficiently expressed his dissatisfaction with his sentence to

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 trigger counsel's obligation to file an appeal from the judgment of
                 conviction.   See id. at , 267 P.3d at 801 (concluding that whether
                 defendant's dissatisfaction with his sentence obligates counsel to file
                 appeal is determined by totality of circumstances and among factors to
                 consider in this making this determination are "whether the defendant
                 received the sentence he bargained for as part of the plea"). We conclude
                 that the district court's determination that appellant was not deprived of
                 his right to appeal due to ineffective assistance of counsel is not supported
                 by substantial evidence and that the district court erred by denying
                 appellant's appeal-deprivation claim. Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court to provide appellant the remedy
                 set forth in NRAP 4(c). 1




                                                     Pickering


                                                                                     J.
                                                     Parra


                                                                                     J.
                                                     Saitta


                       'Appellant also challenges the district court's denial of his
                 presentence motion to withdraw his guilty plea. Because this claim is
                 appropriate for direct appeal from the judgment of conviction, we decline
                 to consider it. See NRS 177.045; Hargrove v. State, 100 Nev. 498, 502 n.3,
                 686 P.2d 222, 225 n.3 (1984).



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                cc: Hon. Valerie Adair, District Judge
                     The Kice Law Group, LLC
                     Attorney GeneraVCarson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                   4
(0) 1.947A